         CASE 0:16-cv-04106-JRT-BRT Document 300 Filed 12/07/18 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    Michael L. Lansdale,                                         Civ. No. 16-4106 (JRT/BRT)

              Plaintiff,
                                                               *SEALED*
    v.                                                          ORDER
    UPS Supply Chain Solutions, Inc.,

              Defendant.


          This matter is before the Court on Plaintiff’s Motion to Modify the Pretrial

Scheduling Order, to Modify the Discovery Deadline for Limited Purposes, to Compel

Discovery for Limited Purposes, and for Other Relief. (Doc. No. 253.) For the reasons

stated below, Plaintiff’s motion is denied.

                                        BACKGROUND

          Plaintiff filed this lawsuit and it was removed to federal court on December 7,

2016. (Doc. No. 1.) A Pretrial Scheduling Order was entered on February 10, 2017. (Doc.

No. 12.) The Court adopted the parties’ recommendation 1 that “the parties must

commence fact discovery procedures in time to be completed on or before September 15,

2017.” (Id.) The deadline for filing non-dispositive motions relating to fact discovery was

also set for September 15, 2017. (Id.) The Pretrial Scheduling Order provided that the

“parties must meet and confer to resolve fact and expert discovery disputes when they




1
       The Court notes that the parties also agreed in their Rule 26(f) Report that they
would “substantially produce documents by June 15, 2017, to facilitate the taking of
depositions. (Doc. No. 10.)
      CASE 0:16-cv-04106-JRT-BRT Document 300 Filed 12/07/18 Page 2 of 9



arise, and if unresolved, bring discovery disputes promptly to the Court’s attention.” (Id.

at 4.) The Scheduling Order also required the parties to request an informal conference to

discuss discovery disputes before any discovery motion is filed. (Id.) The Court provided

clear instructions on non-dispositive motion practice and also offered an Informal Dispute

Resolution process. (Id.)

        A settlement conference was set for October 2, 2017. (Doc. No. 16.) The parties

submitted a stipulation to amend the deadline for fact discovery and for the filing of non-

dispositive motions relating to fact discovery. (Doc. No. 17.) The stipulation proposed a

two-week extension of the deadline for the close of discovery and the corresponding non-

dispositive motion deadline to accommodate three depositions and supplemental

document production. The parties represented that “all written discovery and document

production by the Parties is substantially complete.” (Id.) An Amended Pretrial

Scheduling Order was issued moving the fact discovery deadline and corresponding non-

dispositive motion deadline to September 29, 2017. (Doc. No. 19.)

        The parties participated in a settlement conference on October 2, 2017, however, a

settlement was not reached at that time. (Doc. No. 20.) On November 3, 2017, an informal

conference regarding discovery was held. (Doc. No. 22.) Following that conference, the

parties presented a proposed amended schedule relating only to expert discovery. (Doc.

No. 23.) The Court entered an amended order modifying the schedule for expert

discovery. (Doc. No. 25.) No fact discovery issues were raised.

        On February 20, 2018, Plaintiff filed a Motion for Partial Summary Judgment.

(Doc. No. 26.) Defendant filed its Motion for Summary Judgment on March 9, 2018.

                                              2
      CASE 0:16-cv-04106-JRT-BRT Document 300 Filed 12/07/18 Page 3 of 9



(Doc. No. 41.) A second settlement conference was held on March 19, 2018. (Doc.

No. 124.) No settlement was reached. (Id.) On June 13, 2018, a hearing on the dispositive

motions was held. (Doc. No. 214.) Chief Judge John R. Tunheim issued his Memorandum

and Opinion and Order on the Motions for Summary Judgment on August 17, 2018. (Doc.

No. 237.) A Jury Trial Notice was issued on September 4, 2018, setting trial for

December 3, 2018. (Doc. No. 242.) An Amended Jury Trial Notice was issued on

November 6, 2018, setting trial for January 3, 2019. (Doc. No. 252.) A final settlement

conference was held on October 30, 2018. (Doc. No. 245.) No settlement was reached.

(Doc. No. 251.) 2

       The day before the settlement conference, on October 29, 2018, Plaintiff sent

Defendant a discovery deficiency letter. (Doc. No. 256, Affidavit of Thomas Glennon

(“Glennon Aff.”) Ex. 7.) Specifically, Plaintiff demanded responses to Interrogatory

Nos. 23 and 24 and Document Request Nos. 25 and 26. (See id.) Defendant timely

objected to any discovery responsive to these requests in April 2017. (Glennon Aff., Exs.

1 and 2.) Plaintiff did not pursue responses to this discovery until sending the October 29,

2018 discovery deficiency letter. This fact discovery dispute was first presented to the

Court for resolution on November 13, 2018. Plaintiff then filed his Motion to Amend and

Motion to Compel on November 15, 2018. (Doc. No. 253.) Defendants’ responded on



2
        The undersigned magistrate judge conducted the settlement conference consistent
with Local Rule 16.5 and the Order for Settlement Conference. (Doc. No. 245.) At the
settlement conference, Plaintiff’s counsel disclosed that it had sent the October 29, 2018
discovery deficiency letter to Defendant’s counsel. Thus, this information was not
identified as confidential pursuant to L.R. 16.5(d).
                                              3
      CASE 0:16-cv-04106-JRT-BRT Document 300 Filed 12/07/18 Page 4 of 9



November 21, 2018. (Doc. No. 258.) The Court contacted the parties on November 26,

2018, to set a hearing and a hearing was held on December 4, 2018. (Doc. No. 299.)

                                      DISCUSSION

       A scheduling order “may be modified only for good cause and with the judge’s

consent.” Fed. R. Civ. P. 16(b)(4); see also L.R. 16.3(b)(1). “The primary measure of

good cause is the movant’s diligence in attempting to meet the order’s requirements.”

Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 716–17 (8th Cir. 2008) (quoting Rahn

v. Hawkins, 464 F.3d 813, 822 (8th Cir. 2006)); see also Scheidecker v. Arvig

Enterprises, 193 F.R.D. 630, 631 (D. Minn. 2000) (“[T]he ‘good cause’ standard [of Rule

16(b)] is an exacting one, for it demands a demonstration that the existing schedule

cannot be reasonably be met despite the diligence of the party seeking the extension.”);

Fed. R. Civ. P. 16(b), advisory committee note (1983 Amendment) (“[T]he court may

modify the schedule on a showing of good cause if it cannot reasonably be met despite

the diligence of the party seeking the extension.”).

       “While the prejudice to the nonmovant resulting from modification of the

scheduling order may also be a relevant factor, generally, we will not consider prejudice

if the movant has not been diligent in meeting the scheduling order’s deadlines.”

Sherman, 532 F.3d at 717 (citation omitted); see also Archer Daniels Midland v. Aon,

187 F.R.D. 578, 582 (D. Minn. 1999) (stating Rule 16(b) does not look at prejudice to the

non-moving party) (citing Luigino’s, Inc. v. Pezrow Cos., Inc., 178 F.R.D. 523, 525 (D.

Minn. 1998)). In short, Rule 16(b) focuses on “the diligence of the party seeking to

modify a Scheduling Order, as opposed to the litany of unpersuasive excuses, inclusive or

                                             4
     CASE 0:16-cv-04106-JRT-BRT Document 300 Filed 12/07/18 Page 5 of 9



inadvertence and neglect, which commonly undergird an untimely Motion to Amend.”

Archer Daniels Midland, 187 F.R.D. at 582 (citations omitted). Local Rule 16.3 provides

that “[e]xcept in extraordinary circumstances, before the passing of a deadline that a party

moves to modify, the party must obtain a hearing date on the party’s motion to modify

the scheduling order.” Matson Logistics Services, LLC v. Smiens, No. 12-400

(ADM/JSM), 2013 WL 12284469, *2 (D. Minn. Sept. 9, 2013).

       Defendant’s objections to the discovery now sought were made in April 2017.

(Glennon Aff., Exs. 1 and 2.) Plaintiff did not move to compel answers to the objected-to

written discovery responses. Aware of Defendant’s objections, Plaintiff did not craft new

discovery requests relating to Mr. Flowers. Plaintiff let the fact discovery deadline expire

without any approach to this Court.

       Plaintiff was aware of the information Defendant filed in support of its summary

judgment papers in March 2018. (See Glennon Aff. ¶¶ 8–9.) Indeed, Plaintiff’s awareness

is memorialized in the hearing transcript. (See Doc. No. 249, 6/13/18 Hr’g Tr. 7–8.)

Plaintiff also did not approach this Court to seek an amendment to reopen discovery

following the summary-judgment hearing on June 13, 2018, when the subject of the

unanswered discovery was raised. At no time prior to November 13, 2018, however, did

Plaintiff attempt to compel discovery or seek to amend the Scheduling Order.

       In Adams v. Citimortgage, Inc., the defendant moved to compel discovery

responses and to amend the pretrial scheduling order after the deadline for completing

fact discovery and for bringing non-dispositive motions. Civ. No. 12-11 (SRN/JSM),

2013 WL 12145855, at *2 (D. Minn. Dec. 9, 2013) (denying motion to compel discovery

                                             5
      CASE 0:16-cv-04106-JRT-BRT Document 300 Filed 12/07/18 Page 6 of 9



responses and to amend the pretrial scheduling order). The defendant had served

discovery requests during the discovery period but plaintiff never responded. See id.

There, the court reasoned that –

       [w]hile clearly plaintiff should have answered the written discovery served
       upon her (and has offered no explanation as to why she did not), it is not
       the conduct of plaintiff that is at issue here. Once defendant received no
       response to its discovery, it was incumbent upon it to take appropriate steps
       to protect its interests and bring a motion to compel when responses were
       not forthcoming . . . . Instead, defendant waited almost a year after the
       responses to its discovery were due to bring the present motion to compel, a
       clear violation of the pretrial scheduling order. Had defendant been diligent,
       it would have moved to compel the outstanding discovery prior to April 4,
       2013, or sought to amend the dates for completion of discovery and
       nondispositive motions prior to the deadlines. Instead, defendant made the
       tactical decision to pursue no discovery or relief from this Court within the
       timeframes afforded by the Court. This is a strategic decision that defendant
       was within its right to make, but one that it made at its own peril.

Id. Similarly here, Plaintiff made a strategic decision not to pursue this discovery

until the eve of trial.

       Plaintiff argues that reopening fact discovery now is warranted based on new

information he “recently” received in October 2018, after fact discovery closed. As

background, on August 9, 2017, Plaintiff Lansdale testified that he had personally heard

through Chris Florence that a man by the name of Stephen Flowers had violated

corporate card or reimbursement policies. Lansdale was asked and answered as follows:

       Q.      In this interrogatory you were asked to identify other individuals
               who are similarly situated to you who you think were treated more
               favorably than you.

               Who is Stephen Flowers?

       A.      He was the president of global freight for UPS’s business unit.


                                             6
     CASE 0:16-cv-04106-JRT-BRT Document 300 Filed 12/07/18 Page 7 of 9



      Q.     Do you contend that you and he are similarly situated?

      A.     He was put on reassignment.

      Q.     Is the RSM role at the same organizational level in the hierarchy as a
             president?

      A.     No.

      Q.     How do you know that he was put on reassignment?

      A.     I was told.

      Q.     By whom?

      A.     Mr. Florence.

      Q.     What did Mr. Florence tell you about Mr. Flowers?

      A.     That there was expenses and that he had to apologize to his regional
             managers, and they put him on into a special assignment to get one
             more year so he could retire.

      Q.     What kind of expenses?

      A.     Something about a trip to Las Vegas for a hockey tournament.

      Q.     When were you told this?

      A.     I don’t recall.

      Q.     Do you recall when he was allegedly reassigned?

      A.     I don’t recall.

(Doc. No. 260, Declaration of Sarah B. Riskin (“Riskin Decl.”) ¶ 15, Ex. K at 399–400.)

Mr. Florence, however, testified a few days later, on September 6, 2017, denying any

awareness:

      Q.     Now, let’s go back to Mr. Flowers for just a moment.


                                            7
     CASE 0:16-cv-04106-JRT-BRT Document 300 Filed 12/07/18 Page 8 of 9



              Are you aware of any expense report or expensing issue involving
              Mr. Flowers in his employment with UPS?

       A.     No.

       Q.     You ever hear of that?

       A.     No.

       Q.     Never heard, from any source whatsoever, of any expense issues
              involving Mr. Flowers?

       A.     No.

(Riskin Decl. ¶ 16, Ex. L at 13 – 14.) Plaintiff argues that because Florence denied any

awareness, Plaintiff could not have done anything more until recently, in October 2018,

when he learned that “Flowers did, in fact, violate one or more UPS corporate credit card

and/or expense reimbursement policy(ies), but was not terminated from employment with

UPS.” (Glennan Aff. ¶ 13.) 3

       Plaintiff’s argument is unpersuasive. If anything, Mr. Florence’s denial of any

awareness provided clear notice to Plaintiff Lansdale and his counsel—prior to the close

of fact discovery—that Plaintiff needed to try to obtain this discovery from other sources

besides Mr. Florence. As explained above, Plaintiff could have done any number of

things to pursue his rights during the discovery period after Defendant made clear it was

not going to produce any information in response to Interrogatory Nos. 23 and 24 and



3
       The new information included the “identification of persons who were purportedly
familiar with Flower’s transgressions.” Id. The Court notes that Plaintiff has not provided
any affidavit or declaration to provide the facts or establish the source of the new
information. For purposes of Plaintiff’s motion, the Court relies on Plaintiff’s Counsel’s
affidavit support.
                                             8
     CASE 0:16-cv-04106-JRT-BRT Document 300 Filed 12/07/18 Page 9 of 9



Document Request Nos. 25 and 26. Plaintiff failed to act with diligence, and as a result,

cannot establish good cause to modify the Pretrial Scheduling Order. 4

                                         ORDER

       Therefore, based on the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

       1.     Plaintiff’s Motion to Modify the Pretrial Scheduling Order, to Modify the

Discovery Deadline for Limited Purposes, to Compel Discovery for Limited Purposes,

and for Other Relief (Doc. No. 253) is DENIED.

       2.     This Order is filed under seal. The parties must meet and confer to submit a

redacted version of this Order no later than December 14, 2018.


Dated: December 7, 2018                          s/ Becky R. Thorson
                                                 BECKY R. THORSON
                                                 United States Magistrate Judge




4
       Since Plaintiff has not shown diligence in connection with this Rule 16.3 motion,
this Court need not address whether the discovery belatedly sought is within the scope of
Rule 26 or whether allowing such discovery at this stage would cause unfair prejudice.

                                             9
